Citation Nr: 1017694	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to April 
1969 and from October 1970 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for three 
claims of PTSD, anxiety with anger, and depression.

The Veteran disagreed with the August 2004 rating decision 
denying service connection for his claimed depression 
disorder and anxiety with anger disorder.  However, by 
written February 2006 correspondence, the Veteran withdrew 
his perfected appeal of the issues seeking service connection 
for depression and anxiety with anger.  Thus, these matters 
are no longer on appeal before the Board and are dismissed.

The Board notes that in the Veteran's February 2006 written 
withdrawal of the issues of depression and anxiety, discussed 
below, the Veteran also indicated he wanted these issues 
considered as an amendment to his then pending claim seeking 
service connection for PTSD.  In an October 2007 rating 
decision, the Veteran was granted service connection for PTSD 
with a 30 percent evaluation.  In the RO's decision, the RO 
noted the symptoms of depressed mood and anxiety.  The record 
does not contain a notice of disagreement to that rating 
decision.  The Board is satisfied that the Veteran's claims 
regarding his depression and anxiety disorders have been 
sufficiently processed.

The Veteran had requested to appear before the Board via 
video-teleconference hearing; however in January 2009 the 
Veteran waived that request.  The Veteran's request for a 
hearing is deemed withdrawn.

This matter came before the Board in February 2009, when it 
was remanded for further development.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

By written correspondence received in February 2006, the 
Veteran withdrew his appeal of the issues seeking service 
connection for depression and anxiety with anger.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeal on the issues of entitlement to service connection for 
depression and for anxiety with anger.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2009).

The record reflects that the Veteran perfected an appeal of 
the August 2004 rating decision, indicating he wished to 
appeal all the issues given on the most recent statement of 
the case.  Thereafter, by written February 2006 
correspondence, the Veteran withdrew his appeal of the issues 
of service connection for depression and for anxiety with 
anger.  The Board finds that this statement qualifies as a 
valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  
Accordingly, the appeal for these issues is dismissed.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As the claims discussed above are dismissed as a 
matter of law, no further discussion regarding whether the 
VCAA requirements were met is needed.  


ORDER

The appeal as to the issues of entitlement to service 
connection for depression and for anxiety with anger is 
dismissed.


REMAND

As had been requested by the Board in its February 2009 
remand, AMC contacted the Veteran and inquired as to any 
medical treatment the Veteran had received.  The Veteran 
promptly responded with two completed VA Forms 21-4142 for 
private care.  The Veteran also responded with a statement in 
which he discussed the medication he had been prescribed by 
both the private practitioners and at VA.  The Board 
acknowledges that the Veteran did not explicitly state he was 
receiving ongoing VA medical treatment nor did he explicitly 
give the name of the facility where he obtains his VA 
prescriptions; however the statement does suggest there is 
ongoing VA medical care.  Indeed, the VA examiner indicated 
in the April 2009 VA examination report that the Veteran was 
being followed by the Galveston/Texas City VA outpatient 
clinic and the examiner had reviewed those records for the 
report.  The claims file contains no VA treatment records 
dated after January 2006.  VA is on notice that there may be 
additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c).

Further, at the conclusion of the April 2009 VA examination, 
the examiner indicated "no" to the review of private 
medical records.  It appears in the claims file that the 
private medical treatment reports, which were more extensive 
than had been previously in the claims file, were received 
after this April 2009 examination.  To ensure a thorough 
opinion, these private treatment reports must be considered 
by that examiner.  Therefore, the complete claims file is to 
be forwarded to the same VA examiner for a definitive opinion 
regarding etiology and any aggravation of the Veteran's 
hypertension.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, the Board notes that the Veteran was sent a VCAA 
letter pertaining to direct service connection.  See Letter, 
May 2004.  Such a notice letter did not, however, inform the 
Veteran of the requirements of secondary service connection 
as the secondary theory of entitlement was not addressed by 
the RO.  Given the aforementioned due process deficiency, the 
Board will remand the Veteran's claim to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.

Accordingly, the case is REMANDED for the following action:

1. First, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 and Supp. 2008) are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2007).  The Veteran should be 
specifically told of what is required to 
substantiate a secondary service 
connection claim.  He should also be told 
of the information or evidence he should 
submit and of the information or evidence 
that VA will obtain with respect to his 
claim of secondary service connection.  

2.  Second, obtain the Veteran's treatment 
records, specifically his list of 
medications, any and all treatment 
regarding his hypertension and any and all 
treatment regarding his mental disorder 
(PTSD) from the Galveston/Texas City VA 
outpatient facility from January 2006 to 
present.  

3.  Third, after any additional reports 
have been added to the claims file, 
forward the entire claims file to the same 
examiner who conducted the April 2009 VA 
examination for review and a definitive 
opinion as to the etiology of the 
Veteran's hypertension, to include whether 
the hypertension disorder was caused by or 
aggravated by his already service-
connected PTSD.   

a.  If that examiner is no longer employed 
with VA, then forward the complete claims 
file to another appropriate examiner for a 
review and definitive opinion.  If the new 
examiner deems it necessary, afford the 
Veteran another VA hypertension 
examination.  All necessary tests and 
studies should be accomplished and all 
complaints and clinical manifestations 
should be reported in detail.  

b.  The claims folder must be reviewed in 
conjunction with the above evaluation, and 
the examination report must clearly 
indicate that such review was performed.  

c.  After having reviewed the private 
treatment records, which date from 1996, 
together with the complete claims file, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
hypertension disability present was 
incurred or related to active military 
service, or to the Veteran's already 
service-connected PTSD, or has been 
aggravated by the Veteran's PTSD 
disability.  All opinions must be 
accompanied by a complete rationale.

d.  The examiner is asked to opine 
explicitly on whether the medication 
prescribed for the Veteran's PTSD is of 
the kind that is known to aggravate 
hypertension.

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
hypertension.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


